11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT

In re James Everett Price,                    * Original Mandamus Proceeding

No. 11-21-00089-CR                            * May 20, 2021

                                              * Per Curiam Memorandum Opinion
                                                (Panel consists of: Bailey, C.J.,
                                                Trotter, J., and Williams, J.)

     This court has considered James Everett Price’s petition for writ of mandamus
and concludes that the petition for writ of mandamus should be dismissed for lack
of jurisdiction. Therefore, in accordance with this court’s opinion, the petition for
writ of mandamus is dismissed.